In an action for divorce, the plaintiff wife appeals from so much of a judgment of the Supreme Court, Nassau County, entered June 23, 1972, granting her a divorce, as (1) directed defendant (a) to pay her $135 per week for alimony -and support and maintenance of the parties’ three infant children (b) to pay only certain carrying charges on the parties’ marital residence and (2) in granting defendant visitation with the children, permitted him to take the children “to such place or places -as he may desire.” Judgment modified, on the law and the facts and in the exercise of discretion, by (1) adding to the fourth decretal paragraph thereof a provision allocating the award of $135 per week as follows: $60 per week for plaintiff’s alimony and $75 per week for support and maintenance of the children and (2) adding “water charges ” to the list of carrying charge items in the sixth decretal paragraph thereof. As so modified, judgment affirmed insofar as appealed from, without costs. In balancing the needs of appellant with respondent’s ability to pay, we think the judgment should be modified as indicated herein. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.